PER CURIAM:
Travis Le-Ron Carrington appeals the district court’s order denying a reduction in his sentence under 18 U.S.C. § 3582(c)(2) (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See United States v. Carrington, No. 3:00-cr-00388-JRS-2 (E.D.Va. Jan. 24, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.